Title: To Benjamin Franklin from the Baron d’Ogny, 25 May 1784
From: Ogny, Claude-Jean Rigoley, baron d’
To: Franklin, Benjamin



Paris le 25. May 1784.

Vous aurés vu, Monsieur, par la remise qui vous a déja été faite de plusieurs lettres venant de Newyorck a votre destination que le Gouvernement S’est occupé des Moyens d’établir une Correspondance fixe et réglée entre les treize Etats unis et la France par la voye des Paquebots qu’il a établis à Lorient partant une fois par Mois de ce port pour Newyorck et revenant en France aussi une fois par mois; mais comme il me paraît aussi intéressant pour l’office des Postes des treize Etats unis de l’Amérique que pour celui de France de profiter de la voye de ces Paquebots pour établir une bonne correspondance entre ces différents Etats pour la remise de leurs lettres réciproques et pour celle des lettres venant des Pays par delà la France, J’ai imaginé que vous approuveriés que je vous proposâsse mes idées à ce Sujet.
C’est dans ces vües que j’ai fait rédiger un Projet de traité pour assurer cette Correspondance reciproque. Je le joins ici dans la persuasion ou je suis que vous agréérés que les liens de nos deux Nations se resserent de plus en plus. Mais comme je ne présume pas avoir rempli d’avance toutes les vues que vous pourriés avoir a ce Sujet, Je vous prie de ne regarder ce projet de traite que comme une Esquisse et une donnée pour entrer en matiére, et que je vous demande en conséquence un jour ou nous puissions nous entendre Sur cette affaire. Ce Sera avec grand plaisir que je me rendrai à Passy le jour qui vous conviendra dans la Semaine prochaine, en vous observant que mes occupations me forcent a vous demander que ce Soit plustôt l’après midi que le matin; Je Saisirai avec grand empressement cette

occasion de faire une connaissance particuliére avec vous et de vous assurer de l’estime et du Sincère attachement avec lesquels j’ai l’honneur d’être, Monsieur, votre très humble et très obéissant Serviteur.

Rigoley Dogny
M francklin, Ministre Plénipotentiaire des Etats unis de l’amérique Sèptentrionale à Passy.

 
[In d’Ogny’s hand:] si par hasard, monsieur, l’après diné de jeudy prochain pouvoit vous convenir je serai a vos ordres sur les sept heures du soir, sinon je me trouverés forcé de vous proposer de renvoyer notre conférence au jeudy 3. juin a la même heure me proposant d’aller passer les fêtes a la campagne
